Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yook et al (WO 2012/102576 A2), hereinafter Yook, in view of Chen (US 2012/0032866 A1), and further in view of Yang et al (US 2017/0012364 A1), hereinafter Yang. 
Regarding claim 1, Yook (Figures 1 and 3) teaches a radiator for an antenna comprising a pair of PCB stems 131 and 132 arranged in a cross fashion, each of the PCB stems having a front 
Yook does not explicitly mention that each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem.
Chen (Figures 1-3) teaches an antenna comprising a via 7 formed in a PCB 1 and electrically coupling metallic traces on opposite surfaces of the PCB.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Yook with the combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem, as taught by Chen, doing so would increase the efficiency of the antenna.
Yook/Chen fails to further teach a radiator plate mechanically coupled to the pair of PCB stems.
Yang (Figure 2) teaches an antenna comprising a radiator plate 54 mechanically coupled to the pair of PCB stems 30 and 40.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Yook/Chen with a radiator plate mechanically coupled to the pair of PCB stems, as taught by Yang, doing so would support high frequency communications with improved manufacturing process.

Regarding claim 3, as applied to claim 1, Yang (Figure 2, para [0092]) teaches that the radiator plate 50 comprises a metal plate 54; and a non-conducting support infrastructure 70 to which the metal plate is mechanically coupled.
Regarding claim 4, as applied to claim 1, Chen (Figures 1-3) teaches that each feeder metallic trace comprises a feeder portion 411 and a horizontal trace portion 6.
Regarding claim 5, as applied to claim 4, Chen (Figures 1-3) teaches that the horizontal trace portion 6 has a profile that substantially overlaps with a profile of the corresponding opposing metallic trace 21/22.
Regarding claim 6, as applied to claim 3, Chen (para [0048]) teaches that the at least one via 7 comprises a plurality of vias disposed between the horizontal trace portion and the corresponding opposing metallic trace.
Regarding claim 7, as applied to claim 6, it would have been an obvious matter of design choice to arbitrary select the length and width of the profile, via length and width, via spacing, and a quantity of vias, to obtain a desired impedance matching over a frequency range.
Regarding claim 8, as applied to claim 1, Yook (Figures 1-3) teaches that each PCB stem 131 and 132 comprises two PCB segments (left segment and right segment), each PCB segment having one combination of the feeder metallic trace and the corresponding opposing metallic trace.

Regarding claim 9, Yook (Figure 9) teaches an antenna having a plurality of high frequency radiators 210, each of the high frequency radiators (Figures 1-3) comprises a pair of PCB stems 131 and 132 arranged in a cross fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a pair of feeder metallic traces 140 and a corresponding pair of opposing metallic traces 120.
Yook does not explicitly mention that each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem.
Chen (Figures 1-3) teaches an antenna comprising a via 7 formed in a PCB 1 and electrically coupling metallic traces on opposite surfaces of the PCB.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Yook with the combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem, as taught by Chen, doing so would increase the efficiency of the antenna.
Yook/Chen fails to further teach a radiator plate mechanically coupled to the pair of PCB stems.
Yang (Figure 2) teaches an antenna comprising a radiator plate 54 mechanically coupled to the pair of PCB stems 30 and 40.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Yook/Chen with a radiator plate mechanically coupled to the pair of PCB stems, as taught by Yang, doing so would support high frequency communications with improved manufacturing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845